Spofford, J.
The plaintiff sued the defendant before the Fifth District Court of New Orleans for an alleged slander of his title to certain lands in the parish of Orleans.
The defendant pleaded, by way of exception to the suit, that previous to its institution she had commenced proceedings against this plaintiff before the Circuit Court of the United States for the Fifth Circuit and Eastern District of Louisiana, a court of concurrent and competent jurisdiction, where the suit, involving every subject matter embraced in this is still pending between the same parties.
The admissions in the record show these averments to be true.
The exception was properly sustained.
The action of jactitation of title has for its object the repose of titles. It is brought by the possessor only. Its tendency is to force the party not in possession, who yet asserts a right out of court, to come into court and disclaim or assert the right judicially. That end is attained whenever the party accused of slandering the possessor’s title brings suit to test the title before a competent court, when that is done, there is no pretence to say there is a slander of title. And it is not for the defendant in all cases to choose his forum. If the United States Court has jurisdiction, the party in possession sued there, cannot come into a State court of concurrent jurisdiction, and by an action of jactitation compel his adversary to sue him in the state court also for the same cause of action.
Judgment affirmed.